DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the Fe-X-C coordination structure" in line 10 versus "transition metal-X-C chemical bonds" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1-3, 5, 7, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "super-capacity" is a relative term which renders the claim indefinite.  The term "super-capacity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the claimed limitation will be met with a battery having the claimed materials of construction.
Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites the limitation "ultra-capacity" in line 1.  Claim 7 recites the limitation "ultra-capacity" in line 2.There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitation "the cathode plate" in line 1 and "the anode" in line 6. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 5-7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tonegawa et al. (US 2014/0199475).
Regarding claims 1, 5, and 6, Tonegawa discloses a positive electrode active material for lithium secondary battery comprising:
a core portion represented by Lix1M1y1Pz1O4 (e.g., LiMnPO4; Table 1);
a shell layer represented by Lix2M2y2Pz2O4 (e.g., LiFePO4; Table 1); and
a carbon material adhered to the surface of the shell layer (para 0078).
Based on the method of making, the carbon is stably coated on the surface of the shell via a Fe-X-C coordination structure, where X is oxygen (e.g., from sugars such as sucrose and lactose) (para 0075-0076). The mean particle diameter is more preferably 5 nm to 100 nm (para 0082) with the shell layer being preferably 50% or less the radius of the particle diameter of the core layer; therefore, the shell thickness is within 1-100 nm. 
Regarding claim 2, Tonegawa discloses the transition metal is iron (abstract).
Regarding claim 7, instant claim is regarded as a product by process. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. Tonegawa discloses a secondary particle with a diameter of 0.2-100 µm (Fig. 3).
Regarding claim 10, instant claim is regarded as a product by process. See MPEP 2113. Tonegawa discloses a positive electrode active material as presented above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tonegawa et al. (US 2014/0199475) in view of Kim et al. (J. Power Sources 2015).
Regarding claim 8, Tonegawa teaches the battery is a nonaqueous lithium secondary battery (para 0099). Tonegawa does not teach an all-solid lithium battery.
Kim, directed to a review of solid state batteries, teaches lithium-based solid state batteries.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the cathode active material in an all-solid lithium battery because conventional lithium-ion liquid electrolyte batteries have several drawbacks, including expensive sealing agents and inherent hazard of fire and leakages. All-solid state batteries utilize solid state electrolytes to overcome the safety issues of liquid electrolytes (abstract).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tonegawa et al. (US 2014/0199475) in view of Kim et al. (J. Power Sources 2015), as applied to claim 8 above, in further view of Kitaura et al. (US 2012/0216394).
Regarding claim 9, Kim teaches a general review of solid state batteries and teaches a lithium metal anode (Table 1) but does not teach the all the components for a cathode.
Kitaura, directed to a method of producing a solid state electrolyte battery, teaches in addition to the active material, the positive electrode layers can contain a solid electrolyte and conductive additive (para 0046) such as carbonaceous materials including carbon nanotubes (para 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further comprise cathode additives for the purpose of providing ion conductivity and electrical conductivity to the electrode layer (para 0047).
Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Solid State Ionics 2007) in view of Tonegawa et al. (US 2014/0199475).
Regarding claims 1-3, 5, and 6, Wang teaches cathode active material comprising:
LiFePO4-coated LiCoO2 with a thickness ranging from 10-100 nm (abstract).
Wang does not teach a stably coated carbon on the surface of the lithium iron phosphate.
Tonegawa, directed to a positive electrode active material, teaches a core-shell positive electrode active material with a carbon material adhered to the surface of the shell layer (para 0078).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further comprise a carbon layer which further imparts electrical conductivity to the positive electrode active material (para 0075).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sun et al. (US 2013/0337327); Kim et al. (2013/0183579).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780.  The examiner can normally be reached on Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS BARCENA/Primary Examiner, Art Unit 1723